
	

116 S198 IS: Stop the Shutdowns Transferring Unnecessary Pain and Inflicting Damage In The coming Years Act
U.S. Senate
2019-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 198
		IN THE SENATE OF THE UNITED STATES
		
			January 22, 2019
			Mr. Warner introduced the following bill; which was read twice and referred to the Committee on Appropriations
		
		A BILL
		To provide for continuing appropriations in the event of a lapse in appropriations under the normal
			 appropriations process, other than for the legislative branch and the
			 Executive Office of the President.
	
	
		1.Short title
 This Act may be cited as the Stop the Shutdowns Transferring Unnecessary Pain and Inflicting Damage In The coming Years Act.
		2.Automatic
			 continuing appropriations
			(a)In
 GeneralChapter 13 of title 31, United States Code, is amended by adding at the end the following:
				
					1311.Automatic continuing
				appropriations
 (a)In this section, the term excluded account means an appropriation account— (1)for any agency, office, or other entity in or under the legislative branch; or
 (2)for any agency, office, or other entity in or under the Executive Office of the President. (b)(1)(A)If an appropriation Act for a fiscal year with respect to the account for a program, project, or activity has not been enacted and continuing appropriations are not in effect during any period during such fiscal year with respect to the program, project, or activity, there are appropriated such sums as may be necessary to continue, at the rate for operations specified in subparagraph (B), the program, project, or activity if —
 (i)the program, project, or activity is not funded under an excluded account; and
 (ii)funds were provided for the program, project, or activity during the preceding fiscal year.
 (B)The rate for operations specified in this subparagraph with respect to a program, project, or activity—
 (i)is the rate for operations for the preceding fiscal year for the program, project, or activity—
 (I)provided in the corresponding appropriation Act for such preceding fiscal year; or
 (II)if the corresponding appropriation bill for such preceding fiscal year was not enacted, provided in the law providing continuing appropriations for such preceding fiscal year; or
 (ii)if the corresponding appropriation bill and a law providing continuing appropriations for such preceding fiscal year were not enacted, is the rate for operations for the preceding fiscal year for the program, project, or activity provided under this section for such preceding fiscal year, as increased by the percentage increase, if any, in the gross domestic product for the calendar year ending during such preceding fiscal year as compared to the gross domestic product for the calendar year before such calendar year.
 (2)Appropriations and funds made available, and authority granted, for any fiscal year pursuant to this section for a program, project, or activity shall be available for the period beginning with the first day of any lapse in appropriations during such fiscal year and ending with the date on which the applicable regular appropriation bill for such fiscal year is enacted (whether or not such law provides appropriations for such program, project, or activity) or a law making continuing appropriations for the program, project, or activity is enacted, as the case may be.
 (c)An appropriation or funds made available, or authority granted, for a program, project, or activity for any fiscal year pursuant to this section shall be subject to the terms and conditions imposed with respect to the appropriation made or funds made available for the preceding fiscal year, or authority granted for such program, project, or activity under current law.
 (d)Expenditures made for a program, project, or activity for any fiscal year pursuant to this section shall be charged to the applicable appropriation, fund, or authorization whenever a regular appropriation Act, or a law making continuing appropriations until the end of such fiscal year, for such program, project, or activity is enacted.
 (e)This section shall not apply to a program, project, or activity during a fiscal year if any other provision of law (other than an authorization of appropriations)—
 (1)makes an appropriation, makes funds available, or grants authority for such program, project, or activity to continue for such period; or
 (2)specifically provides that no appropriation shall be made, no funds shall be made available, or no authority shall be granted for such program, project, or activity to continue for such period..
			(b)Clerical
 AmendmentThe table of sections for chapter 13 of title 31, United States Code, is amended by adding at the end the following:
				1311. Automatic continuing
				appropriations..
			
